THE     L~TJYCBRNEY          GENERAL
                          OF   TEXAS




                          February 5, 1969


Honorable W. T. Barber
District Attorney
22nd Judicial District
Hays County, Courthouse
San Marcos, Texas 78666
                            Opinion No. M-337
                            RE:    Whether under Article 2107,
                                   V.C.S., Hays County is required
                                  'to use Jury Commissioners rather
                                   than the jury wheel for the selec-
                                   tion of jury panels.
Dear Mr. Barber:
     You have requested an opinion of this office concerning
the following questions:,

    (1) "Isn't Hays County, Texas, no longer under
    the 'jury wheel' but rather under 'Jury Commis-
    sioners' insofar as selection of potential jurors
    is concerned?"

    (2) "Aren't the provisions of Article 2107,
    Vernon's A. C. S. of Texas, mandatory on Hays
    County, Texas?"
     The facts you have given us in connection with these ques-
tions are as follows:
    "For a number of years prior to September, 1967,
    Hays County, Texas according to the 1960 Federal
    Census, had a population of 19,934. The popula-
    tion of the largest city in Hays County was 12,713.
    Hays County also had two judicial district courts
    each of which embraced five counties. Two of the
    counties of the 22nd Judicial District (Caldwell
    County, Texas, and Austin County, Texas,), each
    had less than 18,500 inhabitants according to the
    last preceeding Federal Census. According to


                               - 1655-
Honorable W. T. Barber, Page 2 (M-337)

    Article No. 2094, Vernon's A.C.S. of Texas, the
    juries in Hays County, Texas, were properly selected
    by a jury wheel. However, the counties comprising
    the 155th Judicial District were, by statute effec-
    tive September, 1967, changed and since September,
    1967, Hays County, Texas, only has one District
    court .”
     The Jury Wheel Law is a special law which supersedes the
 eneral law on jury selection. Garza v. State, 136 S.W.2d 861
7Tex. Crim. 1940).
     In Ellison v. State, 419 S.W.2d 849, 851, (Tex. Crim. 1967),
the Court said:
     "Articles 2104 to 2107 Vernon's A. C. S. , which relate
     to Jury Commissioners and their duties regarding the
     selection of petit jurors, are applicable in Falls
     County and in all counties other than those where
     another method of selecting jury panels has been
      rovided by a subsequently enacted valid statute.”
      Emphasis added)
     The procedure Hays County should follow in selecting jury
panels is determined by whether Hays County falls within those
counties which have another method of selecting jury panels
provided by a subsequently enacted valid statute., If not, then
Hays County should follow the provisions of Articles 2104 to
2107, Vernon's A. C. S. in the selection of a jury panel.
     As you point out in your letter, jury panels in Bays
County were properly selected by a jury wheel when there were
two judicial district courts holding sessions within Hays
County and the judicial districts of which it was a part em-
braced more than two counties. (Article 2094) When, in Septem-
ber, 1967, Hays County lost one of its district courts, that
county no longer met the requirements of Article 2094. Based
upon the facts submitted, it is the opinion of this office that
Hays County should now select its jury anels by Jury Commis-
sioners in accordance with Articles 210flto 2107 and not by a
jury wheel in accordance with Article 2094.
                         SUMMARY

          Since Hays County, Texas, lost one of its two judi-
     cial districts in September, 1967, jury panels therein
     should now be selected in accordance with the provisions
     of Articles 2104 through 2107, V. C. S. by Jury Commis-
     sioners rather than in accordance with Article 2094,



                             -1656-
Honorable W. T. Barber, Page 3 (M-337 1

     which crovides for the selection of jury        panels by
     a jury-wheel.
                               vp$Jt ruly   yours,



                                           C. MARTIN
                                      rney General of Texas
Prepared by Robert E. Owen
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Monroe Clayton
Bill Corbusier
Dyer Moore, Jr.
Bob Lattimore
W. V. Geppert
Staff Legal Assistant




                               -   1657-